O’BRIEN, J.
It has been repeatedly held that the supreme court has full discretionary power to join consecutive owners in one suit, or refuse to do so (Mooney v. Railroad Co., 163 N. Y. 242, 57 N. E. 496), and that the court of appeals will not review the exercise of that power by the supreme court (Koehler v. Railroad Co., 159 N. Y. 218, 53 N. E. 1114). This latter case is also authority for the proposition that, where the present owner is brought in as a plaintiff, the equitable features are preserved, and the suit may thereafter be continued as a suit in equity. Where, however, the present owner is not brought in, and all that remains is the action for past damages, the correct practice is for the original plaintiff to have the case placed on the jury calendar and tried. Cameron v. Railroad Co., 23 Misc. Rep. 590, 52 N. Y. Supp. 1036, and Id., 38 App. Div. 16, 56 N. Y. Supp. 304. As far as stated, therefore, the practice is settled that, where no equitable features remain in favor of the original plaintiff, and he has parted with the fee in the land without reserving any rights therein, then, as all that remains is the question of past damages, there is no need for bringing in the grantee, or having any supplemental pleadings, but the question of past damages can be tried by a jury. Upon such facts, where nothing further appears but that the original plaintiff has parted with the fee, we have held that the court should not exercise its discretion in bringing the owners-of successive titles into one equity, suit, for the reason that their causes of action are totally distinct, and recovery by one owner is not incidental to recovery by a former or a subsequent owner. Lindenheim v. Railroad Co., 28 App. Div. 170, 50 N. Y. Supp. 886; Stokes v. Railway Co., 47 App. Div. 58, 62 N. Y. Supp. 333; Flammer v. Same, 56 App. Div. 183, 67 N. Y. Supp. 617. Since these cases were decided, section 452 of the Code of Civil Procedure has, by chapter 512 of the Laws of 1901, been amended so that it now-reads :
“The court may determine the controversy, as between the parties before it, where it can do so without prejudice to the rights of others, or by saving their rights; but where a complete determination of the controversy cannot be had- without the presence of other parties, the court must direct them to be ■ brought in. And where a person not a party to the action, has an interest in the subject thereof, or in real property, the title to which may in any manner *318be affected by the judgment, or in real property for injury to which the complaint demands relief, and makes application to the court to be made a party, it must direct them to be brought in by the proper amendment.’"
It is insisted that by force of the amendment it is mandatory upon the court to bring in a subsequent grantee, upon application made, as a party plaintiff. We do not assent to this construction of the amendment, thinking, as did the learned judge at special term, that, while it broadened the scope and widened the field with respect to the parties that might be brought into a controversy, particularly as respecting real property or title thereto, the question whether or not a party should or should not be brought in is still within the discretion of the court. We shall not attempt to reconcile all the decisions upon this perplexing subject of practice, because the question of the exercise of discretion by the court must necessarily depend upon the facts of each particular case; and we have decided to adhere to the rule that in cases where there is a mere grant of the property, so that the interests of the original plaintiff and the new owner or grantee are severable and distinct, then, in the exercise of a sound discretion, the motion to bring in such grantee should be denied. Where, however, there is a reservation in the deed, and the-question is presented as to the rights which the original plaintiff may have reserved to himself in the land, and where, for its complete determination, the presence of the grantee is proper, and the latter joins in the application to be made a party, we think the special term may then, in the exercise of its discretion, make the order bringing in the grantee as a party plaintiff. The distinction between a grant with and a grant without a reservation is, we think, obvious, because in the latter case the original owner, having parted with his entire interest and title to the premises, including the easements, has parted with all right to continue his action as one in equity; and, as the right to past damages, which alone remains to him, is one in which the grantee has no interest, there is no reason why, in an action to recover them, the latter should be brought in. When, however, there is an express reservation in favor of the grantor of all rights, including the easements, then there remains in the action the question whether the grantee under such circumstances has • any interest in such reserved rights, or any interest other than that of a naked trustee of the title for the benefit of the grantor. In the determination of this question the grantee has an interest, because it “affects” his property, and, if he be brought in, there can be a complete determination of the rights of all the parties. Moreover, as against i a grantor who has parted with his title, reserving the easements, etc., the defendant has not the constitutional right to insist on a trial by jury, because, if it should be determined that the effect of the reservation is to leave in the grantor the right in' and to the easements, then the equitable features are still preserved in the action, and it can be continued as one in equity without offending that provision in the constitution relating to right of trial by jury. ■
We think the order appealed from should accordingly be affirmed, with $io costs and disbursements. All concur.

 1. See Eminent Domain, vol. 18, Cent. Dig. §§ 795, 796.